Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons For Allowance

Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art since the prior art references, which include Applicant’s own work, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s novel aspect and claim language, combined with the whole, of generate a secret in response to the computing device receiving a unique user input, and to store said secret at the computing device along with an identifier so as to be retrievable when said unique user input is again provided by a user of the computing device; upon receipt of a first communication including said identifier associated with the secret, prompt the user of the computing device for said unique user input; in response to receiving said unique user input, verify said unique user input; and in response to verifying said unique user input, transmit via a communication interface of the computing device to a remote computer-based station a second communication encoded using the secret, said second communication to authenticate the user to the remote computer-based station.
Fielder_6049612 (US Patent No. 6049612 A1) is relied upon to teach the secret is generated and stored with the identifier in a directory (reads on the constant value is 
Fielder_5995624 (US Patent No. 5995624 A1) is relied upon to teach transmitting a secret encoded communication (reads on encrypting all exchanges between the systems, see Fielder_5995624 col. 10 lines 13 – 34); however Fielder_5995624 does not remedy the deficiencies of the prior art of record.
Matyas (US Patent No. 5953420) is relied upon to teach generating, by an application running on a computing device and according to a unique user input, a secret (see Matyas Figure 2); however, integrating the teachings of Matyas do not remedy the deficiencies of the previous references.
Accordingly, the prior art does not suggest Applicant’s independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/BRIAN F SHAW/Primary Examiner, Art Unit 2491